THEATTORNEYGENERAL
                           OF TEXAS
                                Aus-I-IN~x.T~~A~


Honorable C. Burtt Porter
County Attorney
8an Patrlcio County
Sinton, Texas
Dear   Slrr                       Opinion HO. o-3821
                                  Rer Uould the State Bo&rd of Education be
                                        compelled to surrender bonds of Sinton
                                        Independent School District   now held by
                                        the Board of Education,   Bold bonds not
                                        having a aall date, providing   refunding
                                        bonds be voted for the express purpose
                                        OS refunding the outstanding bonds in
                                        order to obtain 8 lower interest    rate.

                   We acknowledge receipt   of your opinion   request   of July 25,
and quote     from your letter  a6 Sollower
                  “The Slnton Independent School District   leeued
       bonds ,in 1933 or ‘34 which were purchased by the State
       Board of Education.   The following questions arise:
                  "1 . Would the State Board of Education or
       State Treasurer,   as custodian, be compelled to surrender
       bonds of the Independent School District    now held by the
       Board of gducatlon;   said bonds not having a calldife,
       providing refunding bonds was voted by the people for
       the express puppose of reSUndlng the outstanding bonds
       In order to obtain a lower interest   rate?

                  "2. Where an Independent school district   has
       out&an&g    bonds that are owned by the State Board of
       Education,  and three (3s) per cent refunding bonda could
       be issued to retire the five (5%) per   cent bonds, would
       the State Board of Education be required to surrendtr
       the 5% bonds, although such bonds had no call date.
               Ue have been unable to locate a Texas case squarely in point
but we believe that the well established  rule is laid down by the Supreme
Court of Kansas In the case of State ex rel Parker, Attorney General v. gtz
School Fund Commission, et al, 103 Pac. (2d) 8011
                  “It 1s well settled  that ln the absence of a
       provision  thereSor,  either In the bonds or an applicable
       statute,  municipal bonds issued for a certain number of
       years are not redeemable before maturity without the con-
       sent of the persona holding them”.
'Itonorable C. Burtt tarter,            We      2                            o-3821
  _



       66
Ok la .)    Pac.   rW)
                       l a lso
                           10591
                                 44   C.J. 1235;  Ikte v. Keith (8upretae Court of
                                      Brenham v. Oenmn-AmericanBank, 144 U.S. 173.
                There 18 no constitutional or 8tatutory  rovlslon ln this
Itate provldlng th8t bonds may be redeemed Before mater Pty at the option of
the rchool dirtrict.   The aahool district may, however, reserve In the bonds
an option to redeem.
                 In view of the foregoing It Is our oplnlon that a school
district   has no authority to call bonds prior to their maturity date
against the will of the owner, in the absence of express stipulation    there-
for'   in the bonds.
                   Therefore,         both of your questions        are answered in the
negative.
                   Trusting      that    this       answers your question,   we are
                                                    Very truly   yours
                                                     ATTORNEYOENERALOFTXXAS
                                                     By s/ Claud 0. Boothman
                                                           Claud 0. Boothman
                                                           Assistant

COB-E-WC

APPROVED AU0 21, 1941
a/ Oerald C. Mann
AWORNIE QmBRAL OF TBXAS
Approved Opinion Committee By s/(tvB Chalrman